

Exhibit 10.5


Alteryx 2019 Discretionary Bonus Plan


1.
Purpose



To provide a performance-based incentive bonus plan that will:


•
align the interests of our company, our associates and our investors;

•
enable Alteryx to achieve and exceed specified financial goals;

•
attract and retain associates to enhance our leadership position within the
industry; and

•
recognize and reward employees for their individual contributions to our
success.



2.
Performance Period



The performance period is January 1, 2019 through December 31, 2019.


3.
Eligibility



Eligible participants are Alteryx employees and employees of its wholly owned
subsidiaries who:


•
were employed prior to October 1, 2019

•
are in positions deemed as bonus eligible

•
are actively employed, in good standing, on the date that bonus payments are
made and are not on a performance improvement plan; and

•
are not eligible for another incentive, commission, or variable compensation
plan (e.g., sales/services commission plans).



4.
Payments



The payment schedule for the bonus plan will be as follows:


•
Payable with the normal payroll payment on or before March 15, 2020










--------------------------------------------------------------------------------




5.
Eligible Compensation



Eligible compensation for purposes of calculating an employee’s bonus payment
will be the employee’s annual base salary in effect on December 31, 2019.


Eligible employees starting after March 31, 2019 will be eligible for a prorated
bonus based on their employment start date.


For employees on Leave of Absence during the performance period, eligible bonus
will be prorated for the number of days on active status.


6.
Company Performance Metrics



Company performance will be determined by achievement of specific Revenue
targets.


Revenue is the revenue Alteryx recognizes in accordance with accounting
principles generally accepted in the United States, including or excluding
certain adjustments as determined by the Chief Financial Officer.


An employee’s bonus award calculated on the above performance metric may be
increased or decreased at the discretion of management to reflect individual
performance or extraordinary events.
 
7.
Bonus Pool Funding



The Company must achieve a minimum performance threshold of Revenue for the
bonus pool to be funded and paid.


At 100% achievement of Revenue performance targets, the bonus pool will be
funded at 100% of target. If Revenue is above or below the target, the bonus
pool funding amount will be interpolated between pool funding amounts as
exemplified on the chart shown below.


Measurement: Full Year Revenue
Target Achievement
Pool Funding
< 80%
$0
100%
100%
110%
150%
115%+
200%



For example, the bonus pool will not fund until we reach 80% of the target,
achievement of 80% to 100% of target will result in pool funding at a
percent-for percent rate, achievement of greater than 100% through 110% of
target will result in pool funding at an





--------------------------------------------------------------------------------




incremental 5% for every incremental percent achievement above 100% (for
example, 105% achievement will yield 125% pool funding), achievement of greater
than 110% of target will result in pool funding of an incremental 10% for every
incremental percent achievement above 110% (for example, 112% achievement will
yield 170% pool funding). Achievement will be rounded the nearest whole
percentage. The chart is for illustrative purposes only to summarize bonus pool
funding and may change based on company goals.


8.
Participant’s Target Bonus



A participant’s target bonus award is determined by his or her job level and is
expressed as either as a percentage of base salary or a flat dollar amount. The
final award is determined by the amount available for disbursement (see Section
7), Company performance, and any adjustments for individual performance pursuant
to Section 9.


9.
Individual Performance



Based on performance and the achievement of individual goals (MBOs),
modification to a participant’s target award can range from 0% to 150%. However,
the total of all bonus awards for any Department cannot exceed 100% of the
available pool unless approved by the Chief Financial Officer.



 
Revenue
vs.
Target
X
Individual
Performance
%
=
Individual
Bonus
Award
  



10.
Administration



The bonus program will be administered by Alteryx’s Compensation Committee, with
day-to-day management to be conducted by Human Resources and the Chief Financial
Officer.


The Committee has authority, among other things, to:


•
determine eligibility for participation in the bonus program;

•
determine performance measures, performance targets, award opportunities and
earned awards; and

•
interpret the bonus program and exercise its power to prescribe, amend, suspend
or rescind the terms of the bonus program.










--------------------------------------------------------------------------------




11.
General Provisions



Alteryx may deduct any taxes required by law to be withheld upon payment of any
bonus under this program.


Bonus awards granted under the program will not be transferrable other than by
will or laws of descent and distribution.


Nothing in the program or in any bonus award granted will confer on an
individual any right to an award, or to continue in the employ of the company or
any of its subsidiaries or deter in any way the right of the company or any
subsidiary to terminate any employment.





